— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 20, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the Unemployment Insurance Appeal Board’s finding that claimant was discharged due to her poor attendance record and for a two-day absence for which she had not previously requested vacation time in accordance with the employer’s policy (see, Matter of Patterson [Levine], 50 AD2d 703, appeal dismissed 38 NY2d 937). Although claimant testified that her employer agreed to the two-day absence and that she had never previously been warned about her absenteeism, the employer’s testimony was to the contrary. This merely presented questions of fact and credibility for the Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged — Roberts], 113 AD2d 997). In addition, it has been held that unreported and excessive absenteeism from work may constitute misconduct warranting the employee’s disqualification from receiving unemployment insurance benefits (see, Matter of Douglas [Hartnett], 143 AD2d 458; Matter of Michelfelder [Ross], 80 AD2d 969).
Mahoney, P. J., Weiss, Levine and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.